State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521324
________________________________

In the Matter of PETER KING,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
TINA M. STANFORD, as Chair of
   the Board of Parole,
   Department of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   McCarthy, J.P., Rose, Lynch and Devine, JJ.

                             __________


     Peter King, Attica, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Platkin, J.),
entered June 22, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner fatally stabbed a woman during the course of a
burglary and, following a jury trial, he was convicted of a
number of crimes, the most serious of which was murder in the
second degree. He was sentenced to 25 years to life in prison.
In April 2014, he made his third appearance before the Board of
Parole seeking to be released to parole supervision. Following a
hearing, his request was denied and he was ordered held for 24
months. He took an administrative appeal and, when it was not
                              -2-                521324

decided within four months, he commenced this CPLR article 78
proceeding. Following joinder of issue, Supreme Court dismissed
the petition, and this appeal ensued.

      We affirm. Initially, it is well established that parole
release decisions are discretionary and will be not be disturbed
so long as the Board complied with the statutory requirements of
Executive Law § 259-i (see Matter of Neal v Stanford, 131 AD3d
1320, 1320 [2015]; Matter of Hill v New York State Bd. of Parole,
130 AD3d 1130, 1130 [2015]). Petitioner contends that, contrary
to the spirit of the 2011 amendments to the Executive Law, the
Board failed to accord proper consideration to the COMPAS Risk
and Needs Assessment instrument and also failed to review the
sentencing minutes. These assertions, however, are belied by the
record. In addition to these factors, the Board took into
account the serious nature of petitioner's crimes, his criminal
history, prison disciplinary record, program accomplishments and
postrelease plans (see Matter of Boccadisi v Stanford, 133 AD3d
1169, 1170 [2015]; Matter of Hill v New York State Bd. of Parole,
130 AD3d at 1130). Notably, the Board was not required to give
each statutory factor equal weight and it could place greater
emphasis on the serious nature of the crimes (see Matter of
MacKenzie v Evans, 95 AD3d 1613, 1614 [2012], lv denied 19 NY3d
815 [2012]; Matter of Matos v New York State Bd. of Parole, 87
AD3d 1193, 1194 [2011]). Accordingly, given that the Board's
decision does not exhibit "'irrationality bordering on
impropriety'" (Matter of Silmon v Travis, 95 NY2d 470, 476
[2000], quoting Matter of Russo v New York State Bd. of Parole,
50 NY2d 69 [1980]), we find no reason to disturb it.

     McCarthy, J.P., Rose, Lynch and Devine, JJ., concur.
                        -3-                  521324

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court